REVISED

              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              October 30, 2020
                                            No. 19-10396                        Lyle W. Cayce
                                                                                     Clerk

Michelle Cochran,

                                                                     Plaintiff—Appellant,

                                                 versus

Securities and Exchange Commission; Jay Clayton, in
his official capacity as Chairman of the U.S. Securities
and Exchange Commission; William P. Barr, U. S.
Attorney General, in his Official Capacity as,

                                                                    Defendants—Appellees.


                       Appeal from the United States District Court
                           for the Northern District of Texas
                                 USDC No. 4:19-CV-66


                 ON PETITION FOR REHEARING EN BANC

               (Opinion August 11, 2020, 5 Cir., 2020, 969 F.3d 507)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.1

1
    Judge Ho is recused and did not participate in this decision.
                                    19-10396

Per Curiam:

       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Cir.R. 41.3, the panel opinion in this case date August 11, 2020, is vacated.




                                       2